917 So.2d 1009 (2006)
Susan Gasink BATEMAN and Brooks W. Bateman, Appellants,
v.
Stephen D. TAYLOR, Jennifer Lynn Mathie and James M. Mathie, Appellees.
No. 4D04-3517.
District Court of Appeal of Florida, Fourth District.
January 4, 2006.
Richard A. Sherman, Sr. of Law Offices of Richard A. Sherman, P.A., Fort Lauderdale, and James M. Munsey of Cooney, Mattson, Lance, Blackburn, Richards & O'Connor, P.A., North Palm Beach, for appellants.
Paul Richard Bloomquist, Winter Haven, for Appellee-Stephen D. Taylor.
PER CURIAM.
Affirmed. See Lamb v. Matetzschk, 906 So.2d 1037 (Fla.2005).
STONE, SHAHOOD and GROSS, JJ., concur.